United States Court of Appeals
                         For the First Circuit

Nos. 08-2289, 08-2290, 08-2291

                     UNITED STATES OF AMERICA,

                                Appellee,

                                   v.

              EPIFANIO MATOS-LUCHI, MANOLO SOTO-PÉREZ,
                      RAMÓN CARRASCO-CARRASCO,

                         Defendants, Appellants.


                                 ERRATA

     The opinion of this Court, issued on December 1, 2010, should

be amended as follows.

     On page 5, last line on page, insert "of" between "background"

and "the".